 

Exhibit 10.1

 

Targeted Medical Pharma, Inc.

2980 Beverly Glen Circle

Suite 301

Los Angeles, California 9077

 

 

July 20, 2012

 

AFH Holding and Advisory, LLC

9595 Wilshire Boulevard

Suite 700

Beverly Hills, California 90212

 

Gentlemen:

 

Reference is hereby made to the Letter of Intent, dated January 25, 2011, by and
between Targeted Medical Pharma, Inc. (“the Company”) and AFH Holding and
Advisory, LLC (“AFH Advisory”), as amended on October 6, 2011 (the “Letter of
Intent”) (Except as otherwise set forth herein, capitalized terms used and not
otherwise defined herein are used as defined in the Letter of Intent). Pursuant
to the Letter of Intent, among other things, the Business Combination was
consummated, and the Business Combination Shares were issued, as of January 31,
2011. The parties acknowledge and agree that the Offering, and certain related
transactions, contemplated by the Letter of Intent have not been consummated,
and the registration statement relating to the Offering, which was filed with
the Securities and Exchange Commission on February 14, 2011, has been withdrawn
by the Company. The parties desire to set forth their agreement with respect to
the outstanding obligations under the Letter of Intent, and related matters and,
in accordance therewith, this agreement (the “New Agreement”) supersedes the
Letter of Intent in its entirety and sets forth the revised agreement of the
signatories hereto, as follows:

 

1.Form 211. AFH Holding and Advisory LLC (“AFH Advisory”) shall assist and
advise the Company and its affiliates in facilitating the quotation of the
Company’s shares of common stock on the OTC Bulletin Board by identifying and
helping the Company to engage the necessary market maker to file a Form 211, or
15c2-11 Exemption Form, as applicable, with the Financial Industry Regulatory
Authority (the “Form 211 Filing”).

 

2.Registration Rights. AFH Advisory has, and shall continue to have, normal and
customary piggyback registration rights with respect to the Advisor Shares, as
further set forth in the Registration Rights Agreement, dated January 31, 2011,
which was entered into in connection with the Business Combination. Further, the
parties acknowledge that the Advisor Shares are currently eligible for resale
pursuant to Rule 144 under the Securities Act of 1933, as amended (“Rule 144”),
and the Company agrees to use its best efforts to assist AFH Advisory in
effecting any sales of the Advisor Shares pursuant to Rule 144, or other
available exemption under the Securities Act of 1933, including without
limitation, by delivering an opinion of counsel to the Company’s transfer agent
in form, substance and scope customary for opinions of counsel in comparable
transactions.

 



 

 

 

3.Reimbursement of Costs. AFH Advisory is entitled to a reimbursement of
$585,448 of expenses incurred on behalf of the Company in connection with the
Business Combination, and related matters (the “Expense Reimbursement Amount”).
Concurrently with the execution of this New Agreement, the Company shall issue
to AFH Advisory a Secured Convertible Promissory Note in the principal amount
equal to the Expense Reimbursement Amount, with interest payable quarterly in
arrears at a rate of 8.5% per annum, in substantially the form attached hereto
as Exhibit A (the “Note”), pursuant to which, among other things: (a) AFH
Advisory shall be entitled, in its sole discretion, to either be repaid any
amounts due under the Note in cash, or to convert such amounts, or any portion
thereof, into additional shares of common stock of the Company(“Conversion
Shares”) at the Conversion Price (as defined in the Note) as further set forth
in Section 2.1 of the Note, (b) AFH Advisory may, in its sole discretion, elect
to be repaid any amounts due under the Note out of the proceeds of any
financings completed by the Company, as further set forth Section 1.2 of the
Note, (c) AFH Advisory shall have normal and customary piggyback registration
rights with respect to the Conversion Shares, as further set forth in Sections
6.1 through 6.3 of the Note , (d) the principal amount of the Note shall be
reduced by an amount equal to the difference between the $250,000 the Company
previously advanced to AFH Advisory in connection with the Receivables
Transaction (as defined in the Note) and the amount of expenses actually
incurred in connection with such Receivables Transaction, as further set forth
in Section 1.3 of the Note, and (e) all obligations of the Company under the
Note are secured by a security interest in and to certain assets of the Company,
as further set forth in Section 3.1 of the Note, and in the Security Agreement
by and between the parties, dated of even date herewith, in substantially the
form attached hereto as Exhibit B.

 

4.Warrants. In partial consideration for its services in connection with the
Business Combination, among other things, concurrently with the execution of
this New Agreement, the Company shall issue to AFH Advisory five-year warrants
to purchase 1,063,981 shares of common stock of the Company (the “Warrant
Stock”), at an exercise price of $1.00 per share (the “Exercise Price”), in
substantially the form attached hereto as Exhibit C (the “Warrant”), pursuant to
which, among other things: (a) AFH Advisory shall have normal and customary
piggyback registration rights with respect to the Warrant Stock, as further set
forth in Section 10 of the Warrant, (b) AFH Advisory may elect to exercise the
Warrant, or any portion thereof, on a cashless basis, as further set forth in
Section 1(b) of the Warrant, and (c) the Exercise Price shall be adjusted
whenever the Company reduces the exercise price of any existing warrants (or any
other security exercisable for, or convertible into, shares of common stock of
the Company), or issues additional warrants (or any other security exercisable
for, or convertible into, shares of common stock of the Company), as further set
forth in Section 2(c) of the Warrant.

 

5.Board Oversight. For a period of two (2) years following the date hereof, AFH
Advisory shall have a “board oversight right,” pursuant to which, among other
things, it shall have the right to approve two members of the Company’s board of
directors, such approval not to be unreasonably withheld.

 



 

 

 

6.Advisory Role. For a period of two (2) years from the date hereof, AFH
Advisory shall have the non-exclusive right to act as advisor to the Company on
any proposed financings and/or mergers and acquisitions, to be separately
engaged on a deal by deal basis.

 

7.Confidentiality. Each party agrees to keep confidential all information
obtained by it from the other party concerning the other party or any of its
business transactions, to return to the other party any documents or copies
thereof received or obtained by it from the other party. Further, except as and
to the extent required by law, without the prior written consent of the other
party, neither party shall make any public statement, common or communication
with respect to, or otherwise disclose or permit the disclosure of, any
discussions between the parties and/or relating to either party. If a party is
required by law to make any such disclosure, such party must first provide to
the other party the content of the proposed disclosure, the reasons that such
disclosure is required by law, and the time and place the disclosure will be
made.

 

8.Termination. This New Agreement may be terminated by: (i) the mutual written
consent of the Company and AFH Advisory; or (ii) upon written election of either
party upon a material breach of any terms or conditions of this New Agreement
and failure to cure such breach within thirty (30) days of receipt of written
notice by the terminating party.

 

9.Binding Provisions. The provisions set forth in this New Agreement are
intended to and do constitute the binding and legal agreement between the
parties, enforceable against the parties in accordance with its terms. Except as
otherwise set forth herein, the parties have no further rights or obligations
with respect to the Sections in the Letter of Intent entitled “Offering”, “Sale
of Affiliate Shares”, “Company Financial Representation”, “Make Good Provision”,
“Right to Future Financings”, “Right to Approve Management”, “Right to Appoint
Directors; Right to Approve Independent Directors”, “Right to Approve
Professionals”, “Lock-Up Agreement”, and “Investor Relations Firm”, and
references to such Sections elsewhere in the Letter of Intent. In the event of
any inconsistency between this New Agreement and the Letter of Intent, the terms
of this New Agreement shall control.

 

10.Governing Law, Dispute Resolution and Jurisdiction. This New Agreement shall
be governed by and construed in accordance with the laws of California. Any
controversy arising out of or concerning this New Agreement shall be determined
by arbitration upon the initiation of either party, and shall be settled and
conclusively resolved by and under the rules of the American Arbitration
Association. The cost of such arbitrator shall initially be borne equally by the
parties provided, however, that the prevailing party in any such arbitration
shall be entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses associated with such arbitration, including the
cost of such arbitrator and reasonable attorney’s fees. The arbitration shall be
conducted in Los Angeles, California and the written decision of the arbitrator
shall be final and binding on the parties and enforceable in any court of
competent jurisdiction. This New Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to the
conflicts of laws principles thereof. All disputes, controversies or claims
arising out of or relating to this New Agreement shall be brought in Federal
Court in California or in the Superior Court located in Los Angeles, California.
The parties hereby irrevocably waive any objection to jurisdiction and venue or
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties agree
to submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party in any such dispute shall be entitled
to recover from the other party its reasonable attorneys’ fees, costs and
expenses.

 



 

 

 

11.Counterparts. This New Agreement may be signed in two or more counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same agreement. The exchange of copies of this New
Agreement and of signature pages by facsimile transmission or by email
transmission in portable digital format, or similar format, shall constitute
effective execution and delivery of such instrument(s) as to the parties and may
be used in lieu of the original for all purposes. Signatures of the parties
transmitted by facsimile or by email transmission in portable digital format, or
similar format, shall be deemed to be their original signatures.

 

 

 

 

Please acknowledge your acceptance of your agreement to the foregoing by signing
and returning to the undersigned as soon as possible a counterpart of this
Amendment.

 

 

    Very truly yours,           TARGETED MEDICAL PHARMA, INC.                
By:  /s/ William E. Shell       Name: William E. Shell, MD
Title: Chief Executive Officer                 ACCEPTED AND AGREED TO AS OF JULY
25, 2012:             AFH Holding and Advisory, LLC                     By: /s/
Amir F. Heshmatpour       Name: Amir F. Heshmatpour       Title: Managing
Director    

 

 

 

 